COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                              No. 08-10-00295-CV
                                                  §
                                                                 Appeal from the
 IN THE MATTER OF                                 §
 C.E.S., A JUVENILE.                                        65th Judicial District Court
                                                  §
                                                            of El Paso County, Texas
                                                  §
                                                                 (TC# 07,01522)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating